Mr. Justice Compton delivered the opinion of the Court. The appellant was convicted in the Pulaski Circuit Court upon an indictment for selling spirituous liquors on Sunday, contrary to the statute. The evidence shows that the liquors were sold by a clerk, employed by the appellant in a retail establishment in the city of Little Rock. The first objection relied on is, that the corporation court of Little Rock has exclusive jurisdiction of the offence. That this objection is not maintainable, has been well settled by the previous adjudications of this court. In Rector vs. The State, 1 Eng. 187, and Durr vs. Howard, Ib. 461, it was held that so much of the act of the 21st February, 1840, as confers on the city justices of Little Rock, as a corporation court, jurisdiction to hear and determine certain crimes, among which offences of the character charged against the appellant are embraced, was unconstitutional and void. The same principle was decided in Eason vs. The State, 6 Eng. 481, and recognized in Rutzell vs. The State, 15 Ark. 67. There is nothing in the argument now pressed upon the court, which causes us to doubt the soundness of these decisions. The next objection taken is based upon the refusal of the court to give the jury certain instructions moved by the appellant. The instructions were, in substance, 1st. That if the jury believed from the evidence that the sale was made within the corporate limits of the city of Little Rock, and that the appellant, at the time of the sale, had a license from the corporate authorities of the city to retail spirituous liquors, they must find him not guilty. 2d. That unless the jury believed the appellant “ personally sold the liquors,” they should acquit. The argument is, that the first instruction should have been given, because section 7 of the act of February, 1838, gives the city authorities exclusive power to license the retail of liquors wdthin the corporate limits of the city. Now, it was certainly not the design of the Legislature, by the act of 1838, to exempt the inhabitants of the city of Little Rock from the operation of a general law of the State prohibiting the desecration of the Sabbath. See McCuen vs. The State (No. 4), 19 Ark. 636. The second instruction was properly refused. It was calculated to mislead the jury by making the impression that the employer could not.be held responsible, under anjr circumstances, if the sale was made by the clerk. The law is, that even though the employer did not make the sale himself, yet if he expressly authorized or co-operated in the illegal act of the clerk, they were both guilty. Upon an examination of the testimony, as set out in the bill of exceptions, the court is of opinion there is no total want of evidence to support the verdict. The judgment must be affirmed.